                                                         KAKAR, P.C.
                                                                          Sumeer Kakar, Esq.
                                                                     Kalpana Nagampalli, Esq.
                     3/30/2020                                            525 Seventh Avenue
                                                                                   Suite 1811
                                                                          New York, NY 10018
                                                                         Phone: 212-704-2014
                                                                             sk@kakarlaw.net
                                                                        kalpana@kakarlaw.net
                                       March 29, 2020
VIA ECF
Hon. Magistrate Stewart D. Aaron
Daniel Patrick Moynihan                     Application GRANTED. SO ORDERED.
United States Courthouse                    Dated: March 30, 2020
500 Pearl St., 11 C
New York, NY 10007-1312
Email: Aaron_NYSDChambers@nysd.uscourts.gov

             Re: Gogo Apparel, Inc. v. Daruk Imports, Inc et al, 19-cv-5701(LGS)(SDA)

Dear Magistrate Judge Aaron:
      We represent Plaintiff Gogo Apparel, Inc. (“Gogo”) and submit this urgent request for
extension of time to file Plaintiff’s Motion for Default Judgment. We request the Court grant
Gogo’s first request for an extension of time to file its Motion for Default Judgement.

      In these unprecedented times and Covid-19 lockdown, Gogo requests the Court grant a 45-
day extension to file its motion for default judgment. Currently, our firm is operating remotely
and we are unable to access certain records and proofs that are available in our office. As the
public health emergency unexpectedly caused us to operate from home, we have not been able to
go to our offices. Moreover, we are unable to comply with the default judgment service
procedures on Defendants in the current environment. An additional complexity arises as the
service on individual defendant in this matter that requires Gogo to retain a process server.

      As a result, Gogo is hampered in preparing the motion for default judgment and comply
with the service procedures. We respectfully submit that the Court grant Gogo’s first request for
extension of time to file and serve its Motion for Default Judgement on Defendants from March
30, 2020 to May 14, 2020.

      Thank you in advance for consideration of our request.

                                                           Respectfully submitted,
                                                           /s/Kalpana Nagampalli
                                                           Kalpana Nagampalli
